Citation Nr: 1433590	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  08-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by chest pains, also claimed as a heart disability. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from September 1990 to August 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously before the Board in February 2012, at which time it was remanded for additional development.  It has been returned for further consideration.  

The Veteran testified before a Decision Review Officer at the RO in January 2010 and before an Acting Veterans Law Judge at a June 2011 hearing at the RO.  Transcripts have been associated with the file.  

The Acting Veterans Law Judge who conducted the June 2011 hearing is no longer employed at the Board.  The Veteran was offered a new hearing before a different Veterans Law Judge but declined this opportunity in May 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has a chronic disability manifested by chest pains.  During the course of his appeal, he has attributed the pain to several sources, including cardiomegaly, sinus bradycardia, or other heart disabilities.  He has also argued that they are secondary to his service connected post-traumatic stress disorder (PTSD).  

The Veteran was seen on several occasions between September 1992 and December 1992 for chest pain.  Although cardiomegaly was shown on an X-ray obtained at that time, and sinus bradycardia was found on an otherwise normal electrocardiogram (ECG), the cardiac work-up was negative for a heart disability.  A December 1992 treatment note includes an assessment of chest pain, probably costoconditis/musculoskeletal pain.  

The evidence since 1992 continues to show periodic complaints of chest pain, which are sometimes accompanied by palpitations.  The Veteran has been seen by both private and VA examiners on several occasions.  A May 2007 private X-ray shows cardiomegaly, but a May 2008 X-ray from the same examiner is normal.  A chronic heart disability has not been diagnosed by either the private or VA doctors.  

As directed in the February 2012 remand, the Veteran was afforded a VA examination in February 2012 in order to determine whether or not he has a chronic heart disability and, if so, whether this heart disability was related to the chest pains noted in 1992.  The examiner found that the Veteran did not have any underlying heart pathology.  The examiner added that "(h)is chest wall pain which is less likely than not due to any cardiac origin and it has been unchanged over the years since 1992."  He also indicated that the chest pain and palpitations were due to a non-cardiac origin.  

Although the February 2012 examination is very clear in stating that the Veteran does not have a heart disability, the Board notes that the Veteran's ongoing concern has been to establish service connection for chest pain, of whatever origin.  A veteran's claim for service connection should be construed broadly by VA as a claim for service connection for any disability of the relevant body system.  A claimant may not be competent to diagnose a particular disability, but may competently describe symptoms.  Therefore, the Board will construe the Veteran's claim to include not just chest pains due to a heart disability, but chest pain due to any source.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Furthermore, if VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The February 2012 examiner states that the Veteran's chest pain is unchanged since 1992.  Given that this pain began only shortly after discharge from service, the Board must seek clarification of the February 2012 VA examination in order to determine if the Veteran has any disability manifested by chest pain that may be related to active service.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims folder to the examiner who conducted the February 2012 VA examination.  If this examiner is no longer available, the claims folder should be forwarded to another examiner with comparable qualifications.  A new examination is not required unless deemed necessary by the doctor to answer the following questions.  Consultations with other doctors may also be made if the examiner believes the questions are outside of their field of expertise.  After a review of the claims folder, please express:

a) Whether the Veteran has a chronic disability that is manifested by chest pain.  Please note that this includes chest pain due to non-cardiac causes.  If the answer is yes, what is the diagnosis of this disability? 

b) If the Veteran is determined to have a chronic disability manifested by chest pain, is it as likely as not that this disability was incurred due to active service?  

c) If the Veteran is determined to have a chronic disability manifested by chest pain but this disability was not incurred due to active service, is it as likely as not that it was incurred due to or aggravated (permanently increased in severity) by his PTSD?  

The reasons and bases for all opinions should be provided.  If the examiner finds that they are unable to answer any of the questions without resort to speculation, the reasons and bases for this opinion should be provided, and any outstanding evidence that may enable the opinion to be provided should be identified.  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

